Citation Nr: 1118359	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  02-14 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, claimed as bilateral shoulder pain.

2.  Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision, by the Philadelphia, Pennsylvania RO, which, in part, denied the Veteran's claim of service connection for arthritis of the shoulders.  In September 2004, the case was remanded to the RO for additional evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2006.  

In a March 2007 decision, the Board denied the claim of entitlement to service connection for arthritis of the shoulders.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Order, the Court vacated the Board's March 2007 decision and remanded the matter to the Board for readjudication consistent with a Joint Motion for Remand.  In July 2008, the Board remanded for further development.  

By a rating action in June 2007, the RO denied service connection for cervical spondylosis.  The Veteran perfected a timely appeal to that decision.  Pursuant to the July 2008 Board remand, additional development was undertaken with respect to the claim for service connection for a bilateral shoulder disorder, and a supplemental statement of the case (SSOC) was issued in July 2009.  

In May 2010, the Board again denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder; in that decision, the Board also denied service connection for cervical spondylosis.  The Veteran appealed to the Court.  A Joint Motion for Remand was submitted in January 2011; and, in January 2011, the Court issued an order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In this case, the Veteran was provided a VA examination in October 2008, at which time the examiner specifically noted that the Veteran stated that he had a slip and fall in service, and his back and shoulders had not felt the same since that fall.  However, upon reexamination, in April 2009, the VA examiner stated that the claims folder contained no evidence of onset of cervical spine pain while enlisted in military service, nor evidence of injury or exacerbation while enlisted in military service.  The VA examiner concluded that the cervical spine disorder and associated normal degenerative changes were age-related and due to wear and tear.  

In its May 2010 decision, the Board determined that service connection was not warranted for a bilateral shoulder disorder and cervical spondylosis.  In making that determination, the Board relied on results from the April 2009 VA examination.  

In the January 2011 Joint Motion for Remand, the parties to the appeal agreed that the April 2009 VA medical examination was inadequate because the examiner ignored the Veteran's lay assertions that he experienced a fall, as well as heavy lifting and jarring driving during service.  The parties also agreed that the examiner should have reconciled the Veteran's assertions with his conclusion that the cervical spondylosis at C5, C6 was associated with age-related degeneration.  The Joint Motion cited Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007), wherein the Court determined that an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records (STRs) to provide a negative opinion.  In yet another case, also cited by the Joint Motion, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court similarly addressed lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  

Based on the foregoing, and consistent with the Court's January 2011 Order, the Board finds that this matter must be remanded in order to afford the Veteran another VA examination and to require consideration of the Veteran's lay assertions regarding the injury he suffered in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); and Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should schedule the Veteran for a VA examination of his cervical spine and shoulders, preferably by the examiner who conducted the April 2009 VA examination.  The examiner should inquire into the details of the slip-and-fall incident previously mentioned by the Veteran.  The nature of the injury and the symptoms thereafter experienced by the Veteran should be set forth in as much detail as can be obtained, including information about the chronicity of any symptoms.  The examiner must thereafter opine as to whether, based on the Veteran's assertions of an injury in service and continuity of back and shoulder problems since that time, any diagnosed shoulder disorder or cervical spine disability is at least as likely as not due to the Veteran's reported injury during service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

2.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  (The AOJ should also ensure that the development sought in the Board's May 2010 remand of a claim of service connection for low back disability is also completed.)

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

